          Case 7:18-cr-00604-KMK Document 55 Filed 05/22/20 Page 1 of 2
          Case 7:18-cr-00604-KMK Document 56 Filed 05/23/20 Page 1 of 2

                    Law Offices of Julie Rendelman, LLC
                                  535 FIFTH AVENUE, 25th FLOOR
                                   NEW YORK, NEW YORK 10017

    Office: 212-951-1232
    Cell: (646) 425-5562                            Email: Julie@RendelmanLaw.com




                                                              May 22, 2020
IO.:.   Hon. Kenneth M. Karas
        United States District Court
        United States Courthouse
        300 Quarropas Street, Chambers 533
        White Plains, NY 10601-4150

RE.:. United States v. Anupam Biswas, 7: 18 Cr. 604 (KMK)
Dear Judge Karas,

This letter is submitted on behalf of defendant Anupam Biswas to respectfully request that the
above-captioned case, currently scheduled for June 11 , 2020, be adjourned without the
appearance of counsel.

Mr. Biswas entered into a plea of guilty to 18 U.S.C. §§ 2252(a)(2)(B) on June 27, 2019. The
matter is currently scheduled for sentencing on June 11, 2020. Defense is now requesting an
adjournment of sentencing. In our prior request, the defense indicated that due to the present
crisis, our office had been unable to get a final updated report from Mr. Biswas' present
psychologist in order to complete our sentencing memorandum. We are still awaiting a final
report to best reflect Mr. Biswas' continued participation in the program throughout this
pandemic.

Further, AUSA Marcia Cohen and I are presently engaging in efforts to resolve any restitution
issues in order to have an agreed upon number at the time of sentencing. This process will
require reaching out to various attorneys to discuss said restitution prior to the sentencing date.

Additionally, Mr. Biswas suffers from a number of health issues which are of increased concern
now due to the global pandemic. Consequently, we are hesitant to go forward with sentencing at
this time as immediate incarceration would potentially put his health at risk. Furthermore, as
present appearances are being held virtually, defense is requesting an adjournment so that Mr.
Biswas can be sentenced in person, with all parties present in court.

In terms of scheduling, AUSA Cohen and myself have discussed an adjournment of at least 60
days, given the current state of affairs regarding COVID-19 and the unknowns as to when courts
will resume normal functioning. This request, which asks for an adjournment from the June 11th
date without the appearance of counsel, is the third request since defendant pled guilty. Defense
previously asked for an adjournment from the February 4th date, which the Court granted. If the
Court has any questions or concerns, please contact my office. Thank you for your attention in
this matter.
         Case 7:18-cr-00604-KMK Document 55 Filed 05/22/20 Page 2 of 2
          Case 7:18-cr-00604-KMK Document 56 Filed 05/23/20 Page 2 of 2




                                        Isl Julie Rendelman
                                       Julie Rendelman,
                                  Attorney for Defendant Anupam Biswas

cc: Marcia S. Cohen, Assistant U.S. Attorney (email)




                                               KENNETH'M~       U.S.DJ.
                                                 s/d3      ;}o-;J.D
